ACCEPTED
                                                                                    03-15-00368-CV
                                                                                            6761658
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               9/2/2015 11:55:14 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK

                            NO. 03-15-00368-CV

                     IN THE COURT OF APPEALS           FILED IN
                                                3rd COURT OF APPEALS
             FOR THE THIRD SUPREME JUDICIAL DISTRICTAUSTIN, TEXAS
                             AT AUSTIN          9/2/2015 11:55:14 AM
                                                              JEFFREY D. KYLE
                                                                   Clerk
                            LAURA PRESSLEY,

                                           APPELLANT

                                     vs.
                       GREGORIO "GREG" CASAR,

                                           APPELLEE



   SECOND MOTION TO EXTEND TIME FOR FILING APPELLANT'S
                         BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Now comes Laura Pressley, Appellant and pursuant to Tex.R.App.P.

10.5, moves this court to grant an extension of time to file Appellant's Brief,

and respectfully states:


      1.    The due date for Laura Pressley, Appellant's Brief is currently

September, 8 2015. The first extension motion was granted extending the

due date from August 18, 2015.The last Clerk's Record and the Reporter's

Record was filed on August 7, 2015. The trial court filed an order on

Appellant's request for additional Findings of Fact and Conclusions of Law
 on August 13, 2015. Therefore the last filing of the Record was filed on

 August 14, 2015.Tex. R App. P. 38.6(a).

          2.       Laura Pressley seeks an extension of time to file Appellant's

 brief for 10 days from the current stated due date of September 8, 2015,

 2015 or until September 18, 2015. The extension is needed because the

 record in this case is voluminous and rather disorganized making preparing

the brief and appendix more time consuming than Appellant anticipated

when the first extension was requested. Appellant's attorney was out of the

office from August 22 until September 1, 2015 on a combination

family/business trip and was unable to work on the brief during that time(1 0

days of the time given in the first extension. In addition Appellant's attorney

has to get bills out as of the first of the month so he can pay the office

expenses with the client receipts and other professional commitments that

has and will further limit the time available for         working on the brief

exclusively between the date hereof and September 8, 2015. The brief and

arguments are nearly finished but are currently over the word limit by over

1500 words and attorney for appellant needs additional time to lower the

word count to 15,000 words to comply with the rules of appellate procedure

while still presenting a complete discussion of the issues on appeal. In

addition to problems related to the length of the brief currently, the series


PRESSLEY MOTION TO EXTEND TIME          Page 2
 of judgments and other post judgment activities of the trial court , the length

 and status of the record and the series of supplements and Appellant's

 attorney's schedule , the brief cannot be properly and efficiently prepared

 and filed before September 18, 2015.

          3.       Therefore, this Motion is in the interest of justice and orderly

presentation of the issues that need to be resolved in this appeal and not

for by reason of any procrastination or for delay.

         4.        Counsel for Laura Pressley has conferred with counsel for

Casar and Casar does not oppose this Motion to Extend Time to

September 18, 2015.

         5.       This is the second extension of time Laura Pressley has

presented to this Honorable Court for the filing of the Appellant's Brief.


                                        PRAYER

         For these reasons, Laura Pressley, Appellant requests that this court

enter an order extending the time for filing Appellant's Brief until September

18,2015

         Laura Pressley also requests any other relief to which she may be

entitled.

                                         Respectfully Submitted,



PRESSLEY MOTION TO EXTEND TIME           Page3
                                              ~&4-
                                           MarJ<COel1 (
                                           SBN : 04508400
                                           805 West 1oth Street, Suite 100
                                           Austin , Texas 78701
                                           (512) 474-4424 Telephone
                                           (512) 472-5444 Facsimile
                                           mark@cohenlegalservices.com

                                           ATTORNEY FOR APPELLANT

                                 CERTIFICATE OF CONFERENCE
     Please be advised that the undersigned has conferred with opposing
counsel on September 2, 2015 regarding this Motion, and the Counsel for

                                                         a
Gregorio "Greg" Casar are unopposed to the Court extending the due date
for Appellant's brief until September ~


                                           Mark Cohen{




PRESSLEY MOTION TO EXTEND TIME             Page 4
                                 CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and
foregoing has been served by efile and/or facsimile to the following persons
on this 2nd day of September, 2015.

Kurt Kuhn
State Bar No. 24002433
KUHN HOBBS PLLC
3307 Northland Drive, # 31 0
Austin, Texas 78731
(512) 476-6000 Telephone
(512) 476-6002 Facsimi le
Kurt@KuhnHobbs.com

Charles 'Chuck' Herring Jr.
State Bar No. 095341 00
Herring & Irwin, L.L.P.
1411 West Avenue, Ste 100
Austin, TX 78701
(512) 320-0665 Telephone
(512) 519-7580 Facsimile
cherring@herring-irwin.com

ATTORNEYS FOR APPELLEE
GREGORIO "GREG" CASAR

David A. Rogers
State Bar No. 24014089
1201 Spyglass Drive, Suite #1 00
Austin , Texas 78746
(512) 923-1836 Telephone
(512) 201-4082 Facsimile
Firm@DARogerslaw.com

To be appearing pro se later


                                         Mark Cohen


PRESSLEY MOTION TO EXTEND TIME           Page 5